Citation Nr: 1329073	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-24 326	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for diabetic neuropathy of the right lower extremity, currently evaluated as 40 percent disabling.

2.  Entitlement to a higher initial rating for diabetic neuropathy of the left lower extremity, currently evaluated as 40 percent disabling.

3.  Entitlement to a higher initial rating for diabetic neuropathy of the right upper extremity, currently evaluated as 30 percent disabling.

4.  Entitlement to a higher initial rating for diabetic neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to September 12, 2012. 


REPRESENTATION

Veteran represented by:	Susan Paczak, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in September 2009 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The September 2009 rating decision granted service connection and an initial disability rating for diabetes and diabetic neuropathies.  The initial ratings for diabetic neuropathy were subsequently increased for a portion of the period on appeal.  See February 2013 rating decision and code sheet.

The Board notes that the Veteran also disputed the initial rating that was assigned in the September 2009 rating decision for diabetes mellitus; however, he did not submit a substantive appeal with regard to that issue, and it was not certified as being on appeal; hence it is not before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2012) (setting forth the requirements for a perfected appeal and applicable time limits for filing).  

The Veteran testified before the undersigned at a hearing at the RO in March 2013, and a transcript of the hearing is of record.

Additionally, the Veteran claimed during the course of the appeal that he was unemployable due to his service-connected diabetes and diabetic neuropathies.  This falls under the Board's jurisdiction as a claim for TDIU as part and parcel of the increased rating claims.  In a February 2013 rating decision, entitlement to a TDIU was granted effective September 12, 2012.  During the March 2013 Board hearing, the Veteran and his attorney argued that a TDIU was warranted based on the service-connected diabetes and diabetic neuropathies prior to that date.  This issue is part of the initial ratings that are on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDING OF FACT

In September 2013, the Board received notice that the Veteran died on July [redacted], 2013, as verified by the Social Security Administration.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (as the appellant) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim that may be brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


